DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 21 thru 23, 26 thru 30, 33 thru 37 and 39 thru 49 have been examined.  Claims 1 thru 20, 24, 25, 31, 32 and 38 have been cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/2021 has been entered.  The RCE was submitted to consider the IDS of 9/2/2021.
Allowable Subject Matter
Claims 21 thru 23, 26 thru 30, 33 thru 37 and 39 thru 49 have been allowed.
The following is an examiner’s statement of reasons for allowance: The reason for allowance over the prior art of record is based on the claim amendments of 6/4/2021 to move the previously indicated allowable subject matter (office action of 4/7/2021) into the independent claims, and is the same reasons for allowance from the grand-parent application 13/423143 (office action of 5/9/2017) and Patent Board Decision of 4/27/2017 (pages 3 and 4).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DALE W HILGENDORF/Primary Examiner, Art Unit 3662